                        Case 1:12-cv-00373-LY Document 43 Filed 10/08/18 Page 1 of 4



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

        ROSA ESTELA OLVERA JIMENEZ,

                   Petitioner,

                   v.                                         CIVIL ACTION NO. 1:12-CV-00373-LY

        LORIE DAVIS,

                   Respondent.

                          Petitioner’s Objections to Report and Recommendation
                                     of United States Magistrate Judge
                   Petitioner Rosa Estela Olivera Jimenez makes the following objections to the pro-

             posed findings and recommendations contained in the Report and Recommendation of

             United States Magistrate Judge filed September 10, 2018 (Doc. 39) Magistrate Judge

             Austin recommended granting Ms. Jimenez’s petition on certain grounds and declined

             to address the merits of three additional claims raised in her petition. Because Ms.

             Jimenez was granted all the relief she requested, and there were no findings or recom-

             mendations on those claims to which Ms. Jimenez was required to object under Rule 72,

             these objections are likely unnecessary. See Corcoran v. Levenhaven, 558 U.S. 1 (2009).

             However, in the abundance of caution, Ms. Jimenez makes the following objection:

                   In the Report and Recommendation, U.S. Magistrate Judge Andrew W. Austin rec-

             ommended that Ms. Jimenez’s Amended Application for Writ of Habeas Corpus (Doc.

             27) be granted and the Court order the State to give Ms. Jimenez a new trial within 120

             days of the final judgment in this case or release her from custody. (Doc. 39 at 49.) In

             making this recommendation, Judge Austin found that Ms. Jimenez was entitled to re-

             lief on her Ake v. Oklahoma claim (Doc. 39 at 41-47) and her claim that she was denied



                                                         1
4840-6449-0359.1
                   Case 1:12-cv-00373-LY Document 43 Filed 10/08/18 Page 2 of 4



        effective assistance of counsel because her counsel failed to retain a qualified and appro-

        priate expert and preserve her Ake claim (Doc 39 at 23-41). Judge Austin declined to

        consider the merits of Ms. Jimenez’s other claims for relief, including her claims that

        she:

                   1. Is actually innocent of the crimes of conviction (Doc. 27 at 83);

                   2. Was denied the effective assistance of counsel because counsel failed (a) to
                      object to the introduction of the probable cause and search warrant affida-
                      vits; (b) to object to the State’s experts’ testimony; (c) to mitigate the harm
                      of Dr. Kanfer’s meltdown; and (d) to object to the prosecution’s statement in
                      closing argument about the odontologist and alleged bite-marks on her
                      hands (Doc. 27 at 65-81); and

                   3. Was denied her right to due process of law by the cumulative effect of her
                      counsel’s failures (Doc. 27 at 81-82).

        (Doc. 39 at 18.)

             Ms. Jimenez objects to the report and recommendation’s failure to grant relief under

        the additional grounds referenced above for the reasons and based on the facts and law

        set forth in the pages of her Amended Application referenced above which are incorpo-

        rated herein as though set forth in full. Ms. Jimenez respectfully submits that she is also

        entitled to relief on these additional claims.




                                                           2
4840-6449-0359.1
                   Case 1:12-cv-00373-LY Document 43 Filed 10/08/18 Page 3 of 4




         Date: October 8, 2018                 Respectfully submitted,

                                               /s/ Bryce Benjet
                                               Bryce Benjet, State Bar No. 24006829
                                               40 Worth Street, Ste. 701
                                               New York, NY 10013
                                               Telephone: 212.364.5980
                                               Facsimile: 212.364.5341

                                               Joanne Early, Bar No. 06346500
                                               Rachel Kingrey, Bar No. 24068616
                                               Sara Ann Brown, Bar No. 24075773
                                               Sadie F. Butler, State Bar No. 24085234
                                               FOLEY GARDERE
                                               FOLEY & LARDNER LLP
                                               2021 McKinney Avenue, Suite 1600
                                               Dallas, Texas 75201-3340
                                               Telephone: 214.999.3000
                                               Facsimile: 214.999.4667
                                               jearly@foley.com
                                               rkoneil@ foley.com
                                               sabrown@ foley.com
                                               sfbutler@foley.com

                                               Counsel for Rosa Estela Olvera Jimenez




                                                   3
4840-6449-0359.1
                   Case 1:12-cv-00373-LY Document 43 Filed 10/08/18 Page 4 of 4




                                   CERTIFICATE OF SERVICE


             I hereby certify that on the October 8, 2018, a copy of the foregoing was electronically

        filed on the CM/ECF system, which will automatically serve a Notice of Electronic Fil-

        ing on all parties registered to receive such service, including the following:

             Edward L. Marshall
             Jon Meador
             Assistant Attorney General
             State of Texas
             P.O. Box 12548
             Austin, TX 78711-2548
             Telephone: 512.936.1400
             Facsimile: 512.936.1280
             edward.marshall@texasattorneygeneral.gov
             jon.meador@texasattorneygeneral.gov




                                                        Sara Ann Brown




                                                          4
4840-6449-0359.1
